Citation Nr: 1533224	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with anxiety reaction with features of conversion and obsessive symptoms or mechanisms and major depressive disorder in excess of 50 percent prior to November 20, 2014 and in excess of 70 percent thereafter.

2. Entitlement to an increased rating for headaches associated with PTSD in excess of 30 percent.

3. Entitlement to an increased rating for recurrent, superficial fungal skin infection of the perineum in excess 10 percent.

4. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 15, 2013 the Veteran's PTSD manifest with symptoms including sleep impairment, depression, anxiety, panic attacks, and hypervigilance, causing occupational and social impairment with reduced reliability and productivity

2. As of October 15, 2013, the Veteran's PTSD manifest with symptoms including sleep impairment, depression, anxiety, panic attacks, mild memory loss, and flattened affect, causing occupational and social impairment with deficiencies in most areas.

3. The Veteran's headaches cause prostrating attacks no more than once a month and are not productive of severe economic inadaptability.

4. The Veteran's recurrent, superficial fungal skin infection of the perineum involves less than five percent of his body and exposed areas and has required systemic antifungal therapy for no more than six weeks during a 12 month period.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for PTSD prior to October 15, 2013 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an evaluation of 70 percent, but no higher, for PTSD has been met effective October 15, 2013.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for an evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).

4. The criteria for an evaluation of 30 percent, but no higher, for recurrent, superficial fungal skin infection of the perineum have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to November 20, 2014 and 70 percent disabling thereafter under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Veteran was afforded a VA examination in March 2008 to assess the nature and severity of his PTSD.  At the examination, the Veteran reported poor sleep, including violent nightmares one or more times per week, daily intrusive memories of the war, daily depression, frequent anxiety, excessive worry, hyperstartle response to loud sudden noises, panic attacks once to twice a month, and hypervigilance that causes him to check the locks in his home and be on guard when there is any small noise.  He reported being more edgy and irritable lately.  He reported periodic suicidal ideation but no intent.  The Veteran reported he was currently unemployed as of November 2007 due to layoffs, but when he was working would have occasional verbal outbursts at work.

On examination, the examiner found the Veteran had a mildly restricted affect, no impairment of thought process or communication, appropriate eye contact and behavior, and adequate memory.  The examiner stated that the Veteran's impulse control appears adequate with no severe anger outbursts.

The Veteran further reported he has been married for 27 years, although he occasionally isolates himself from his wife.  He said he has good relationships with his two grown children, brother, and father.  He reported little social interaction.  Although he said he has some friends, he reported he doesn't do much with them.

The examiner assigned a GAF of 52.

VA treatment records reflect that in May 2008 the Veteran reported he found a part-time job.  In October 2008 he reported he and his wife remained distant.  In July 2009 the Veteran reported he was enjoying his new job and his mood was good but with bad moments every day.

A September 2012 VA treatment record reflects the Veteran reported he was sad and grieving due to the recent death of his wife and his having to put down his deceased son's dog.  He reported he did not go to his recent military reunion because he did not want talk about the war.  In December 2012 he reported continuing nightmares and that he checks the locks in his home at night.  The psychiatrist noted his affect was tearful at times but he was able to enjoy his family.  

In February 2013 the Veteran reported that although he avoids the reunions he has talked to three war buddies.  He reported continued nightmares and said he has good and bad days.  His affect was constricted.  In October 2013 he reported he has nightmares once a week and awakes shouting.  He reported he has a girlfriend with whom he attends church.  They also enjoy dancing, movies, and dining.  He planned to retire soon.  He continued reporting nightmares at a VA appointment in March 2014.  He reported he was still with his girlfriend at his mood was at times good and at times down.  He reported continued sleep problems in July 2014.  He stated that his October 2013 retirement was due to his PTSD symptoms of irritability, poor sleep, and flashbacks and nightmares.  From February 2013 to October 2013 the psychiatrist assigned the Veteran a GAF of 55.

The Veteran underwent another VA examination in November 2014.  The Veteran reported depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and flattened affect.

The examiner noted the Veteran's speech was clear and thoughts were organized.  There was no evidence of perceptual abnormalities and he was oriented.  He had good insight into his PTSD and depression but not his alcohol use.  His recall was two of three after a few minutes.  The Veteran reported occasional fleeting thoughts of suicide.

The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas.

With respect to employment, the examiner noted that the Veteran was employed with the same company from 1971 to 2008 when he was laid off.  He then began working for another company from 2008 to late 2011/early 2012 when he started cutting back his hours after his wife's diagnosis of cancer.  The examiner concluded that "it appears that his recent inability to work is most closely related to his wife's demise and related grief/depression."

The Veteran reported he had been seeing a woman for a few months and had resumed going to church at least a couple times per month.  He denied other social activities but said he is able to enjoy time with his family.  He reported he is close to his children.

The Board finds that the evidence  supports a rating of 70 percent from October 15, 2013, but does not support a rating in excess of 50 percent disabling prior to October 15, 2013 nor a rating in excess of 70 percent thereafter.

Although the Veteran was unemployed for a period of time in late 2007 and early 2008, he reported his unemployment was due to a lay off unrelated to his PTSD symptoms.  However, at his March 2008 VA examination, he did state that he had occasional verbal outbursts at work when he was working.  Nonetheless, the record reflects that despite his PTSD the Veteran had been employed for many years with the same company prior to being laid off.  He subsequently was able to find new employment in 2008, which he reported he enjoyed.  However, at a VA treatment appointment the Veteran attributed his October 2013 early retirement from that job to his PTSD symptoms of irritability, poor sleep, and flashbacks and nightmares, and in a March 2015 letter, a VA doctor stated that those PTSD symptoms prevented him from continuing his career.  Thus, the evidence suggests that the Veteran's PTSD symptoms had some occupational impairment prior to his retirement October 15, 2013, but overall he was able to function adequately in a work environment over the course of many years until his retirement.

Prior to his wife's death in 2012, the Veteran had been married more than two decades.  Although he reported withdrawing from his wife at times, they nonetheless maintained a relationship.  The Veteran also reported good relationships with his adult children, brother, and father.  He additionally reported having some friends, although he denied many social interactions.  After his wife's death, he began dating someone else in 2013, indicating it was a supportive relationship.  Thus, the Board notes that the Veteran has demonstrated a sustained ability to establish and maintain multiple relationships, although certainly his PTSD has affected his relationships.

Thus, the Board finds that the impact of the Veteran's PTSD occupationally and socially is best described as causing reduced reliability and productivity prior to his early retirement in October 15, 2013.  The Board notes that the Veteran was regularly found to be oriented, logical, and coherent during his mental health treatment appointments and on examination.  While the Veteran reported depression, the evidence indicates it was not of such severity during the applicable time period that the Veteran was unable to function independently.  In fact, he continued to work, even finding a new job after being laid off, and maintain relationships with his family, including establishing and maintaining a new relationship after the death of his wife.

The Board notes that the GAF score of 52 assigned at the March 2008 VA examination and the GAF scores of 55 assigned by his treating psychiatrist at the VA throughout 2013 represent moderate symptoms or moderate difficulty in social, occupational, or school functioning, supporting the Veteran's currently assigned 50 percent rather than a higher rating prior to October 15, 2013.

The Board does find that considering the Veteran's statements and the opinion of his VA doctor, and giving him the benefit of the doubt, he is entitled to a 70 percent rating effective October 15, 2013 as the evidence indicates that the Veteran's PTSD symptoms had worsened by that point such that he was unable to continue his employment and opted to take an early retirement.  However, the evidence does not support symptoms of such severity prior to October 15, 2013 such that a higher rating is warranted before that date.

Thus, based on the forgoing, and taking into consideration the Veteran's symptoms as he himself has described them, the Board finds that prior to October 15, 2013 the Veteran's disability picture as a whole most closely approximates the criteria for a 50 percent rating under DC 9411 rather than a higher rating.

The Board further finds that a rating in excess of 70 percent as of October 15, 2013 is not warranted.  

Although the Veteran's VA doctor opined that the Veteran's October 2013 early retirement was due to his PTSD symptoms, which prevented him from continuing his career, the Board finds that the Veteran overall had functionality beyond which is contemplated by a 100 percent rating for PTSD.

The Veteran has not maintained he has total social impairment, nor does the evidence so support.  Rather, the Veteran reported beginning a relationship with a new girlfriend in 2013 that he reported was supportive and ongoing at least through the time of his November 2014 VA examination.  The Veteran has also consistently reported good relationships with his adult children and grandchildren.  He reported few other social activities other than going to church a couple times per month.  However, the Board finds that although the Veteran's PTSD does cause some social impairment, overall it does not cause total impairment such as is contemplated by a 100 percent rating.

At the time of the Veteran's November 2014 VA examination the examiner found the Veteran to be oriented, his speech to be clear, his thoughts organized, and no evidence of perceptual abnormalities.  Although he was noted to be depressed, anxious, having panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and flattened affect, the VA examiner opined that the PTSD symptoms cause only occupational and social impairment with deficiencies in most areas.  The Board too finds that overall the Veteran's functioning, even considering all of his symptoms, is not of a nature and severity contemplated by a 100 percent rating.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 50 percent prior to October 15, 2013 and a rating in excess of 70 percent thereafter.  

Headaches

The Veteran contends he is entitled to a rating for his headaches in excess of 30 percent.

The Veteran's headaches are rated under Diagnostic Code 8199-8100.  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board finds that the Veteran's headache disability does not more closely approximate the criteria for a 50 percent rating.

At his March 2008 VA examination the Veteran reported he gets headaches weekly.  He reported less than half of the attacks are prostrating and the usual duration of the headache is one to two days.  He reported he takes Motrin to treat the headaches.  The Veteran was not employed at the time of the examination and the examiner noted the problem does not affect the Veteran's usual daily activities.

In a July 2010 statement the Veteran stated that his headaches last sometimes up to a week at a time.  He reported he uses hot compresses and over-the-counter pain medication to cope.

In November 2014 the Veteran reported headaches lasting one to two days.  He denied that the headaches cause incapacitating pain that prevent him from getting out of bed and performing activities of daily living.  The examiner marked that the Veteran has characteristic prostrating attacks of headache pain once a month but does not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.

Thus, while the evidence is clear that the Veteran experiences at times lengthy headaches that are no doubt painful, the evidence, including the Veteran's own statements, weigh against finding that he experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, both the March 2008 and November 2014 VA examinations note that the Veteran's headaches do not prevent him from performing his usual daily activities.  The Veteran also has not reported his headaches result in completely prostrating attacks or that they interfered with his employment.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 30 percent for headaches, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Skin

The Veteran contends he is entitled to a rating in excess of 10 percent for his recurrent, superficial fungal skin infection of the perineum, which is currently rated under Diagnostic Code 7913-7806.

Diagnostic Code 7806, for dermatitis or eczema, provides for a rating of 10 percent where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

An April 2009 VA treatment record reflects that the Veteran reported recurrent groin rashes that severely itch.  On examination, he was noted to have well-healed scars and a few stuck-on appearing brown keratotic plaques on his torso.

In February 2010 the Veteran underwent a VA skin examination.  He reported his recurrent fungal skin infection causes burning, itching, and soreness with episodes of open blisters and drainage.  The Veteran reported treating the condition with a number of medications, including one topical corticosteroid and two systemic medications: hydroxyzine, an antipruritic, and fluconazole, an antifungal.  He was noted to have taken daily fluconazole tablets for one to six weeks over the past 12 months.  On examination, the examiner found that less than 5 percent of the Veteran's exposed areas and less than 5 percent of his total body area were affected.

An April 2010 VA treatment record reflects that the Veteran's groin rashes are controlled with creams and occasional fluconazole pills.

Considering the Veteran's use of systemic antifungal treatment, which the February 2010 VA examiner noted occurred for between one and six weeks over the previous 12 months, the Board finds that the Veteran is entitled to a 30 percent rating.  Although an antifungal is not a corticosteroid or other immunosuppressive drug, the Board finds that the Veteran's use of fluconazole is equivalent for rating purposes.  Further, although the record is not specific as to the duration of the Veteran's use of fluconazole, as the February 2010 VA examiner stated that it was one to six weeks over the previous 12 months, the Board finds the Veteran should be given the benefit of the doubt that the drug was required for a total duration of six weeks or more, thus entitling him to a 30 percent rating.

However, the Board finds a 60 percent rating is not warranted as the evidence is against finding that the Veteran required near-constant systemic therapy or that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.

The Board acknowledges that in a January 2011 statement the Veteran stated that about two weeks after his February 2010 VA examination he had a flare-up of his rash.  However, as discussed above, the Board has considered the treatment prescribed to treat even flare-ups of the rash.  Further, the record does not indicate that even during a flare-up the Veteran's condition involves more than 40 percent of his entire body or exposed areas.

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  However, while a VA treatment record mentions some scarring, it is noted to be well-healed and thus would not meet the criteria for a rating under another diagnostic code.

Based on the forgoing, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, for his recurrent, superficial fungal skin infection of the perineum.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD, headaches, or recurrent fungal infection.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD, headaches, or recurrent fungal infection that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms, including depression, anxiety, suspiciousness, panic attacks, sleep impairment, and mild memory loss, are contemplated in the rating assigned.  Further, the duration and severity of his headaches are contemplated by the rating criteria.  Finally, the symptoms of the Veteran's fungal infection, including having an itchy rash, are typical of skin disabilities and thus are contemplated by the rating criteria.  The rating criteria also take into consideration the area of the body affected and the required treatment.  As such, it would not be found that his disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's disabilities.  In addition, the Board finds the record does not reflect that the Veteran's disabilities markedly interfered with his ability to work prior to the time of his retirement.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

A rating in excess of 50 percent prior to October 15, 2013 for PTSD with anxiety reaction with features of conversion and obsessive symptoms or mechanisms and major depressive disorder is denied.

A rating of 70 percent, but no higher, for PTSD with anxiety reaction with features of conversion and obsessive symptoms or mechanisms and major depressive disorder, is granted from October 15, 2013, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 30 percent for headaches associated with PTSD is denied.

A rating of 30 percent, but no higher, for recurrent, superficial fungal skin infection of the perineum is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

In May 2015 the Veteran filed a VA Form 9 appealing the RO's denial of a compensable rating for bilateral hearing loss.  On the form, the Veteran requested a Board videoconference hearing.  Therefore, on remand the Veteran should be scheduled for his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a member of the Board of Veterans Appeals with respect to his claim for a compensable rating for bilateral hearing loss.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


